EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 22 is cancelled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 8, 15 and 23 are amended. Claims 1-7 and 22 are cancelled. Claims 8-21 and 23 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 2/2/2021 are overcome.

Allowable Subject Matter
Claims 8-21 and 23 are allowed. The following is an examiner’s statement of reasons for allowance:
Ueda (US 9,632,983) teaches a printing system in which intersections in a camera captured image coordinate system are transformed into coordinates in a printing area coordinate system (column 9, lines 44-47). The camera takes an image of the printing area in which a three dimensional object is printed (column 11, lines 49-54). The printing area has an object projected onto it by projectors (column 14, lines 39-67), and an image of this object is then used for the transformation (column 13, lines 1-67, 
Din (US 9,731,452) teaches a three dimensional printer and a method for adjusting a working coordinate of the a platform thereof (abstract) in which the printhead is moved to a plurality of adjustment points on the platform so that a model coordinate of a digital 3D model of an object to be printed is offset by a coordinate offset (column 2, lines 33-52). However, Din does not teach or suggest using different coordinate systems (as opposed to offsetting a single coordinate system) or capturing an image of a first object.
Wang (US 9,776,364) teaches a 3D printing system (abstract) in which an existing second object manufactured by any apparatus is placed in the printing area (column 5, lines 41-53). The 3D printer has a print head (figure 2A, reference numeral 2A03) and a printing platform (column 5, lines 28-40, figure 2A, reference numeral 2A02). A camera takes images of the existing second object that are used to determine the pose of the existing second object and its location relative to a printing coordinate system (column 8, lines 12-38). The pose of the existing second object describes the position and orientation of the second object in 3D space using six degrees of freedom (column 6, lines 27-39), which is considered to meet the claim limitation of a second coordinate system. A virtual model of the existing second object is computed from the images taken by the camera (column 8, lines 52-63) and then used to determine an alignment between the existing second object and a first object (column 12, lines 3-21) to be subsequently fabricated (column 8, lines 39-51). The camera pose is estimated from the images of the existing second part (column 11, lines 38-59), indicating that the spatial relationship between the camera and the 3D printer is unknown. However, Wang does not teach or suggest the print head assembly being in an unknown relationship with the printing platform or distinct coordinate systems associated with the print head and the camera.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747